Title: From Benjamin Franklin to ——, 3 April 1772
From: Franklin, Benjamin
To: ——


Dear Sir,
Cravenstreet April 3. 72
Yesterday we tapp’d the Porter, and found it excellent. To prevent its being wasted, we have bottled it off, having a safer Place for Bottles, and imagining that in our slow Draught it might not keep so fresh. So we are enabled Herewith to return the Cask.
How bountiful a Gratuity for half a Sheet of Paper! I can only say, that ’tis pity you are not in fact as in Spirit, a Prince.
Mrs. Stevenson joins in 1000 Thanks, and in requesting your Acceptance of some Sounds and Tongues just received from America. Her Directions for Dressing them are, to let them soak an Hour in warm Water, then (after pealing off the black Skins) put them into fresh Water and boil them as long only as would serve to boil an Egg. They are to be eaten like salt Fish with melted Butter, or Egg Sauce, or Potatoes or Parsnips. That every kind of Prosperity may attend you, wishes sincerely Your much obliged humble Servant
B F
